DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As to independent claim(s) 31, WO 2009/080258 by SPICKERMANN et. al., as translated in US Patent Application Publication No. 2010/0280761 (“SPICKERMANN”), in further view of Patent No. 5092836 to Polaschegg is considered to be the nearest prior art, but, per the PTAB decision of 1/28/2022 at pages 3-7, the combination of SPICKERMANN and Polaschegg does not teach nor fairly suggest wherein:
the control unit is configured to:
(1) plot a first evaluation quantity (HEMO_Priority) based on a measured transmembrane pressure,
(2) plot a second evaluation quantity (BLKD_Priority) based on a measured longitudinal flow resistance along the dialyzer fibers,
(3) form a priority pair (HEMO_Priority/BLKD_Priority) from the first evaluation quantity and the second evaluation quantity,
(4) compare the priority pair to priority pairs in a two-dimensional matrix that assigns to each priority pair a substituate dose rate increase or decrease value,
(5) based on the comparison, assign a corresponding substituate dose rate increase or decrease value, and
(6) control a rate of dosing substituate based on the priority pair and the corresponding assigned substituate dose rate increase or decrease value.
claim(s) 57, WO 2009/080258 by SPICKERMANN et. al., as translated in US Patent Application Publication No. 2010/0280761 (“SPICKERMANN”), in further view of US Patent No. 5092836 to Polaschegg and US Patent Application Publication No. 2010/0137777 by KOPPERSCHMIDT is considered to be the nearest prior art, but, per the PTAB decision of 1/28/2022 at pages 7-9, the combination of SPICKERMANN, POLASCHEGG, and KOPPERSCHMIDT does not teach nor fairly suggest wherein:
a control and computing unit configured to:
1) calculate a first evaluation quantity (HEMO_Priority) based on a sensed transmembrane pressure or variable correlating with the transmembrane pressure,
(2) calculate a second evaluation quantity (BLKD_Priority) based on a sensed longitudinal flow resistance or variable correlating with the longitudinal flow resistance,
(3) form an evaluation pair (HEMO_Priority/BLKD_Priority) from the first evaluation quantity and the second evaluation quantity, and
(4) regulate the supply of substituate based on the evaluation pair; and
wherein the apparatus comprises a memory having stored therein a two-dimensional matrix of evaluation pairs and that assigns to each evaluation pair a value corresponding to a required change in substituate rate,
wherein the apparatus is configured to compare the evaluation pair formed by the control and computing unit to the evaluation pairs of the two-dimensional matrix, and regulate the substituate rate by changing the substituate rate by a value corresponding to a required change and assigned to the evaluation pair by the two-dimensional matrix; and
wherein the first evaluation quantity is scaled to be within an evaluation scale of 0 to 100%‍, the second evaluation quantity is scaled to be within an evaluation scale of 0 to 100%‍, the two-dimensional matrix comprises a two-dimensional coordinate system, and the evaluation pair comprises a point in the two-dimensional coordinate system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 5947689 to Schick teaching a “system is provided for proceeding with automated filtration of liquids in a manner which allows for quantitative collection of desired filtrates or permeates. The system, as well as its associated method, monitors various parameters which are fed to a processor-controlled pump unit. This pump unit has several alternative modes of operation, including controlling the rate of flow through the pump unit. Data are received from one or more pressure sensors and preferably also from a scale. The processor-controlled pump unit operates on these data to control flow velocity and/or filter back pressure within the system.” (see Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M, T, Th, F: 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./ Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773